Citation Nr: 0309294	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  


REMAND

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under the VA Schedule for 
Rating Disabilities.  He contends that his hearing loss is 
more disabling than currently evaluated, and has appealed for 
a compensable rating.  

In August 2002, the Board requested that additional 
development be undertaken with respect to the issue listed on 
the title page of this action pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  In November 2002 
correspondence, the Board notified the veteran that the Board 
had asked the VA Medical Center in Omaha, Nebraska to 
schedule the veteran for an examination.  However, prior to 
completion of that development, the RO forwarded additional 
evidence to the Board for review.  The additional evidence 
consists of a July 2002 audiology report and accompanying 
letter from The Hearing Clinic and the report of an August 
2002 VA audiology report.  Although, as noted, this 
additional evidence was forwarded by the RO to the Board for 
review, it does not appear that the RO considered such 
evidence and then readjudicated the veteran's claim in light 
of such additional evidence.    

In this regard, the Board notes that on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) (DAV), held, in pertinent part, that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record in the first 
instance.  A remand of the case is therefore required to 
comply with above referenced Federal Circuit decision.  In 
order to give the veteran every consideration with respect to 
the present appeal, it is the Board's opinion that this case 
should be REMANDED for the following action:

1.  The RO should ensure that all 
appropriate action is or has been taken 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002), to include 
notice regarding the one year period for 
receipt of additional evidence, and 
notice as to the division of 
responsibilities between VA and the 
veteran for obtaining identified 
additional evidence.  Any other indicated 
development should also be accomplished.

2.  The RO should review the record, 
including the recently submitted July 
2002 and August 2002 audiological 
evaluations, and readjudicate the 
veteran's claim.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




